2022 IL App (1st) 211611-U
                                          No. 1-21-1611
                                   Order filed November 10, 2022
                                                                                      Fifth Division


NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________
                                             IN THE
                                 APPELLATE COURT OF ILLINOIS
                                        FIRST DISTRICT
______________________________________________________________________________
MARCUS NORMAN,                                               )     Appeal from the
                                                             )     Circuit Court of
          Plaintiff-Appellant,                               )     Cook County.
                                                             )
                                                             )
     v.                                                      )     No. 21 M1 625316
                                                             )
                                                             )
CITY OF CHICAGO DEPARTMENT OF                                )
ADMINISTRATIVE HEARINGS and THE CITY OF                      )
CHICAGO,                                                     )     Honorable
                                                             )     Leonard Murray,
          Defendants-Appellees.                              )     Judge, presiding



          JUSTICE DELORT delivered the judgment of the court.
          Justices Cunningham and Mitchell concurred in the judgment.

                                             ORDER

¶1        Held: We affirm the circuit court’s judgment affirming the final decision of the
                Department of Administrative Hearings that upheld plaintiff’s fine for an expired
                vehicle registration.

¶2        Plaintiff Marcus Norman appeals from an order of the circuit court affirming the final

decision of the City of Chicago Department of Administrative Hearings (DOAH) that upheld a
No. 1-21-1611


fine from the City of Chicago Department of Finance (DOF) for having an expired vehicle

registration. We affirm.

¶3     The record on appeal does not contain a transcript of either the administrative hearing or

the circuit court proceedings. The following facts appear in the common law record, which

contains Norman’s complaint for administrative review; his specification of errors, the City’s

administrative record, including records related to the DOF fine and the DOAH final decision;

and the circuit court’s orders.

¶4     On May 17, 2021, the DOF issued Norman a notice for violation of section 9-76-160(b)

of the Chicago Municipal Code (Chicago Municipal Code § 9-76-160(b) (amended Apr. 21,

2021)) for having an “expired plate or temporary registration,” with a fine of $60. Attached to

the violation notice, which is included in the record on appeal, are two photographs dated May

16, 2021, at 7:41 a.m., depicting Norman’s car with a license plate and a registration sticker with

an expiration date of June 2020.

¶5     On May 21, 2021, Norman requested a hearing with DOAH and submitted documents

including the violation notice with a handwritten notation, “no contract void.” He also provided a

handwritten note that listed the violation number and stated “void no jurisdiction no contract

UCC 1-308,” and a handwritten letter addressed to the Clerk of the City of Chicago asserting that

he was not “engaged in commerce” and was traveling in his “private automobile” at the time of

the violation. Further, he asserted that he did not have any “valid contracts” with the City of

Chicago, nor did he “consent to be subject to City of Chicago laws, statu[t]es, codes, ordinances,

policy, or any corporation contract.” He cited section 1-308 of the Uniform Commercial Code

(810 ILCS 5/1-308 (West 2020)) and concluded, “do not ticket my automobiles. I am exempt.”



                                               -2-
No. 1-21-1611


¶6        On May 27, 2021, after reviewing the evidence submitted, an administrative law judge

for the DOAH entered a final decision finding that Norman did not raise a permissible defense to

the violation of the ordinance and, thus, was responsible for the fine.

¶7        Norman filed a complaint for administrative review in the circuit court of Cook County.

Defendants, the City of Chicago and DOAH, filed their answer, consisting of the administrative

record.

¶8        On November 2, 2021, Norman filed a specification of errors asserting that he was not a

“commercial driver, broker, or carrier,” the “D.O.T. Codes” did not apply to him, and he did not

“consent” to the administrative procedures “forced upon” him. He attached several handwritten

documents, citing federal case law for general principles including an individual’s right to travel

upon a highway.

¶9        On November 16, 2021, the circuit court affirmed the final decision of the DOAH in a

form order. The court found that “[t]he Findings, Decision and Order entered *** will stand and

is a debt due and owing the City of Chicago.”

¶ 10      On appeal, Norman contends, among other things, that the Chicago Municipal Code

provision at issue applies to commercial “motor carriers,” not his personal use of his vehicle and,

further, that he “recinded [sic] [his] license, plates and registration” because, despite being a

Chicago resident, he was not subject to Chicago’s “political boundaries.” Additionally, he argues

the court based its judgment on “hearsay” and presented “no injured party.” He asserts that he




                                                -3-
No. 1-21-1611


was “jailed” and his property was “stolen under color of law.” He asks that this court reverse the

circuit court’s judgment and compensate him for “property damage.”1

¶ 11    First, we note that Norman’s brief fails to comply with the requirements of Illinois

Supreme Court Rule 341 (eff. Oct. 1, 2020), which governs the content of appellate briefs. For

example, his brief does not contain a statement of facts necessary to understanding the case,

stated accurately and fairly without argument or comment. See Ill. S. Ct. R. 341(h)(6) (eff. Oct.

1, 2020). Nor does it contain an argument section containing citations to the record or to legal

authority supporting his claims without lengthy recitation of the evidence. See Ill. S. Ct. R.

341(h)(7) (eff. Oct. 1, 2020). His brief instead consists of lengthy allegations attacking the

fairness of the court, recitation of irrelevant statutes, regulations, federal rules, and case law, and

general assertions as to the inapplicability of the Chicago Municipal Code.

¶ 12    A reviewing court is entitled to have briefs submitted that present an organized and

coherent legal argument in accordance with the supreme court rules. Twardowski v. Holiday

Hospitality Franchising, Inc., 321 Ill. App. 3d 509, 511 (2001). A party’s status as a self-

represented litigant does not relieve him of the obligation to comply with the applicable appellate

practice rules. Fryzel v. Miller, 2014 IL App (1st) 120597, ¶ 26. The supreme court rules are not

suggestions, and we may strike a brief or dismiss an appeal where the appellant’s brief does not

comply with Rule 341’s requirements. Epstein v. Davis, 2017 IL App (1st) 170605, ¶ 22. In this

case, however, we have the benefit of the City’s cogent brief, and therefore decline to dismiss the

appeal on this basis. See North Community Bank v. 17011 South Park Ave., LLC, 2015 IL App




        1
         Plaintiff’s notice of appeal improperly identifies the circuit court judge and the Department of
Finance (DOF) of the City of Chicago as defendants.

                                                  -4-
No. 1-21-1611


(1st) 133672, ¶ 14 (reviewing merits of the appeal despite appellant’s numerous violations of

Supreme Court Rule 341(h)).

¶ 13   Under the Chicago Municipal Code, a final decision entered by the DOAH regarding a

code violation is subject to judicial review under the Illinois Administrative Review Law.

Chicago Municipal Code § 2-14-102 (added Apr. 29, 1998). Under the Administrative Review

Law, “[t]he findings and conclusions of the administrative agency on questions of fact shall be

held to be prima facie true and correct.” 735 ILCS 5/3-110 (West 2020). We review questions of

law de novo. Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d 497, 532 (2006). We

also interpret municipal ordinances de novo using the general rules of statutory interpretation and

construction. Express Valet, Inc. v. City of Chicago, 373 Ill. App. 3d 838, 847-50 (2007).

¶ 14   Here, Norman does not contest that he received a violation notice for an expired

registration sticker, nor that his registration had been expired for almost a year. Instead, he

primarily argues that the Chicago Municipal Code provision requiring a vehicle’s registration

does not apply to him because he is not a commercial motor carrier. Plaintiff also alleges that he

is generally exempt from ordinances requiring a vehicle to be registered.

¶ 15   Under the Chicago Municipal Code, “[e]very vehicle in the City subject to the

registration plates requirements of the Illinois Vehicle Code shall bear registration plates in the

manner required by that Code.” Chicago Municipal Code § 9-76-160(a) (amended Apr. 21,

2021). A violation exists if the vehicle does not clearly display proper registration for the current

period. Chicago Municipal Code § 9-76-160(b) (amended Apr. 21, 2021). Under the Illinois

Vehicle Code, “[e]very motor vehicle *** when driven or moved upon a highway shall be




                                                -5-
No. 1-21-1611


subject to” registration, except under enumerated circumstances. 625 ILCS 5/3-402(A) (West

2020).

¶ 16     A notice of violation “shall be prima facie evidence of the correctness of the facts

specified therein.” Chicago Municipal Code § 9-100-070(c) (amended Oct. 28, 2015). The

Chicago Municipal Code outlines several grounds for contesting a violation, including, among

other things, that the cited individual did not own the vehicle, the vehicle’s registration plates

were stolen at the time of the violation, or that the violation did not exist at the time the notice

was issued. Chicago Municipal Code § 9-100-060(a)(1), (2), (6) (amended Nov. 21, 2017).

¶ 17     Here, the notice specifying that Norman violated the registration requirement, including

the photographs showing the expired registration sticker, was prima facie evidence of the

violation. See Chicago Municipal Code § 9-100-070(c) (amended Oct. 28, 2015). The record

contains no evidence that Norman presented a proper ground for contesting the violation.

Further, his primary asserted “defense” to the violation, that he was not subject to the Chicago

Municipal Code because he was not a commercial carrier or due to some other unspecified

status, is not an exemption to the registration requirement. See 625 ILCS 5/3-402(A) (West

2020) (listing exemptions). Accordingly, the DOAH correctly held that plaintiff was responsible

for the assessed fine.

¶ 18     In so holding, we note that Norman’s defenses are clearly taken straight from the

playbook of so-called “sovereign citizens,” who are persons who clog the court system by

espousing nonsensical legal theories. See generally Parkway Bank and Trust Company v.

Korzen, 2013 IL App (1st) 130380 (imposing a $5,000 sanction against defendants who asserted

“sovereign citizen” theories). These theories have “no conceivable validity in American law.”



                                               -6-
No. 1-21-1611


United States v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990). To provide just a few examples

here: Norman relies on the Uniform Commercial Code, a statute which has absolutely nothing to

do with vehicle registration but which is often cited by sovereign citizens to no avail. He also

claims to be a “flesh and blood living man” who “did not consent” to the City of Chicago, in

which he resides, using its plenary authority to tax and regulate motor vehicles. See James

Erickson Evans, The “Flesh and Blood” Defense, 53 Wm. & Mary L. Rev. 1361, 1363 (2012).

And his argument that the City can only require licenses on commercial vehicles is a well-

recognized, and utterly discredited, sovereign citizen theme. See generally Southern Poverty Law

Center, Sovereign Citizens Movement, available at https://www.splcenter.org/fighting-

hate/extremist-files/ideology/sovereign-citizens-movement (last visited October 31, 2022).

¶ 19   We have reviewed Norman’s other contentions of error and find them to be without

merit. We affirm the judgment of the circuit court of Cook County.

¶ 20   Affirmed.




                                              -7-